761 So. 2d 1177 (2000)
Henry A. BATTLE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-3144.
District Court of Appeal of Florida, Fourth District.
June 28, 2000.
Henry A. Battle, Bristol, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Robert R. Wheeler, Assistant Attorney General, West Palm Beach, for appellee.

ON MOTION TO RECALL MANDATE AND FOR REHEARING
PER CURIAM.
We grant the state's motion to recall mandate and for rehearing. In the revised *1178 opinion in Heggs v. State, 759 So. 2d 620 (Fla.2000), the supreme court held:
if a person's sentence imposed under the 1995 guidelines could have been imposed under the 1994 guidelines (without a departure), then that person shall not be entitled to relief under our decision here.
(Citations omitted).
The sentence imposed for the 1996 cases under the 1995 guidelines could lawfully have been imposed under the 1994 guidelines without a departure. Thus, there was no sentencing error in this case.
We affirm the sentence in case number 97-11808CF10A as well. The offense in that case occurred outside of the window period. See Trapp v. State, 760 So. 2d 924 (Fla.2000) (holding window period opened October 1, 1995 and closed May 24, 1997).
AFFIRMED.
POLEN, SHAHOOD and GROSS, JJ., concur.